o oe JN DH vA FP WO NY

gor

man
NQ NO No No NO NO — — — — — — — — — —
a - we N — Oo \o o ~ nN WN os we N _ Oo

cas
NS)
oN

sin
bo
~]

N
oo

 

 

Case 3:20-cv-03698-WHO Document 18-1 Filed 08/31/20 Page 1 of 10

SINGER CASHMAN LLP
Adam 8. Cashman (Bar No. 255063)
acashman@singercashman.com
Doug Tilley (Bar No. 265997)
dtilley@singercashman.com
601 Montgomery Street, Suite 1950
San Francisco, California 94111
Telephone: (415) 500-6080
Facsimile: (415) 500-6080
Attorneys for Eventbrite, Inc.

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
SHERRI SNOW, ANTHONY PICENO and CASE NO. 3:20-CV-03698-WHO
LINDA CONNER, as individuals, on behalf of
themselves, the general public and those DECLARATION OF COURTNEY
similarly situated, DUHRING IN SUPPORT OF
DEFENDANT EVENTBRITE, INC.’S
Plaintiffs, MOTION TO COMPEL ARBITRATION

Hearing Date: October 7, 2020
Hearing Time: 2:00 p.m.

EVENTBRITE, INC., Courtroom 2, 17th Floor

Vv.

Defendant.

 

 

 

-1-
DECLARATION OF COURTNEY DUHRING IN SUPPORT OF DEFENDANT EVENTBRITE, INC.’S MOTION TO
COMPEL ARBITRATION

CASE NO. 3:20-CV-03698-WHO
Doc ID: 51679b3af018b99a1 36580ch6ee63a0194597265

 
o oe JN DH vA FP WO NY

NY NO NO NY NO FF FF FS FF PF PFO OU PS OU S| llU Sl
FW NY -|§ CF Oo fF A DB A FP WH NY | S&S

Hire
man
N
wr

cas
NS)
oN

sin
bo
~]

N
oo

 

 

Case 3:20-cv-03698-WHO Document 18-1 Filed 08/31/20 Page 2 of 10

I, Courtney Duhring, declare as follows:

1. I am employed by Defendant Eventbrite, Inc. (“Eventbrite”) as its Director, Platform
Operations. I have been employed by Eventbrite in various roles since approximately February 2010.
I submit this Declaration in support of Eventbrite’s Motion to Compel Arbitration (Eventbrite’s
“Motion”). The statements in this Declaration are based on my personal knowledge and/or a
reasonable and diligent investigation of pertinent Eventbrite records and information. If called upon
to do so, I could and would testify competently to the statements set forth below.

I. EVENTBRITE’S BUSINESS

2. Eventbrite is a global leader in the field of event promotion, ticketing, and associated
technology, powering live experiences in 170 countries around the world.

3. Eventbrite developed and operates a technology Platform that allows concert, festival,
and other event organizers to plan, promote, and produce live events, with reduced friction and costs,
increased reach, and seamless ticket sales (Eventbrite’s “Platform”).

4. Eventbrite allows users to order tickets to free and paid events through a website,
which is available via both desktop or laptop computers (“Desktop Web”) and mobile devices
(“Mobile Web”), as well as iOS- and Android-based smartphone applications (“Smartphone App”).

5. A user is required to create an Eventbrite account (or log into an existing Eventbrite
account) to order tickets or other credentials to any event via Eventbrite’s Platform. It is not possible
for a user to order credentials to an event via Eventbrite’s Platform without creating an Eventbrite
account (or signing into an existing account).

6. Eventbrite allows users to create accounts in one of two ways, each of which is
accessible on all channels of Eventbrite’s Platform (i.e., Desktop Web, Mobile Web, and Smartphone
App). Users may create an Eventbrite account via a standalone Sign-Up page. Users may
alternatively create an Eventbrite account as part of the process of ordering tickets to a desired event.

A. Standalone Sign-Up Pages

7. To create an Eventbrite account via a standalone Sign-Up page, a user is required to
provide an email address and click a button to advance to the next step in the account creation

process.

 

-2-
DECLARATION OF COURTNEY DUHRING IN SUPPORT OF DEFENDANT EVENTBRITE, INC.’S MOTION TO
COMPEL ARBITRATION

CASE NO. 3:20-CV-03698-WHO
Doc ID: 51679b3af018b99a1 36580ch6ee63a0194597265

 
o oe JN DH vA FP WO NY

NY NO NO NY NO FF FF FS FF PF PFO OU PS OU S| llU Sl
kh Wo NY KF OCF BO OH ITN DA FP WY NY KF OS

er
man
Nw
aN

H

- CaS
No
ON

Sin
bo
|

N
oo

 

 

Case 3:20-cv-03698-WHO Document 18-1 Filed 08/31/20 Page 3 of 10

8. Since at least January 1, 2016, Eventbrite’s standalone Sign-Up pages have contained
language directly beneath that button advising users that by clicking such button, the user “accept[s]”
or “agree[s] to” Eventbrite’s Terms of Service (“TOS”). Throughout the entirety of this period, the
phrase “Terms of Service” has appeared in blue font against a contrasting white or black background
(and often in underlined font) and has hyperlinked to the then-effective version of Eventbrite’s TOS.

9. As shown below and in the attached Exhibits, the foregoing is true with respect to
Desktop Web, Mobile Web, and Smartphone App.

10. Attached hereto as Exhibits A and B, and excerpted below, are true and correct
copies of screenshots depicting versions of Eventbrite’s standalone Sign-Up page, accessible via
Desktop Web, between January 1, 2016 and the date of this Declaration. These screenshots were
collected either from the current version of Eventbrite’s publicly-available Platform or from the
Internet Archive’s Wayback Machine, a publicly-available service that “crawls” web sites over time,
archives the content of such sites as of the date and time of each crawl, and allows users to search
through such archives and review screenshots of how the crawled page appeared as of the date and
time on which it was crawled.' Screenshots collected from the Wayback Machine are attached in two
versions: the first includes the Wayback Machine “banner” showing the date as of which the content
in the screenshot appeared, and the second omits the banner in order to minimize interference with
the Court’s ability to read the full text of these exhibits.

2016 (Exh. A Present (Exh. B

Sign up . Email addres

Already have an account? Log in.

Get Started

¢€ Continue with Apple

or

 

By signing up, | agree to Eventbrite's terms of

 

Service, privacy policy, and cookie policy

 

1 See https://archive.org/about/ (last visited August 31, 2020).

-3
DECLARATION OF COURTNEY DUHRING IN SUPPORT OF DEFENDANT EVENTBRITE, INC.’S MOTION TO
COMPEL ARBITRATION

CASE NO. 3:20-CV-03698-WHO
Doc ID: 51679b3af018b99a1 36580ch6ee63a0194597265

 
o oe JN DH vA FP WO NY

NY NO NO NY NO FF FF FS FF PF PFO OU PS OU S| llU Sl
kh Wo NY KF OCF BO OH ITN DA FP WY NY KF OS

er
man
Nw
aN

H

- CaS
No
ON

Sin
bo
|

N
oo

 

 

Case 3:20-cv-03698-WHO Document 18-1 Filed 08/31/20 Page 4 of 10

11. Although the look and feel of Eventbrite’s Desktop Web Sign-Up page have changed
slightly over time since January 1, 2016, such page has always contained language in close proximity
to the call-to-action buttons advising that by creating an account, a user agrees to Eventbrite’s TOS.
At all times, such disclosures have contained blue, typically underlined hyperlinks to the then-
effective version of Eventbrite’s TOS.

12. Attached hereto as Exhibits C and D, and excerpted below, are true and correct
copies of screenshots depicting versions of Eventbrite’s standalone Sign-Up page, accessible via
Mobile Web, between January 1, 2016 and the date of this Declaration. These screenshots were
collected either from the current version of Eventbrite’s publicly-available Platform or from the
Internet Archive’s Wayback Machine. Screenshots collected from the Wayback Machine are
attached in two versions: the first includes the Wayback Machine “banner” showing the date as of
which the content in the screenshot appeared, and the second omits the banner in order to minimize
interference with the Court’s ability to read the full text of these exhibits.

2016 (Exh. C Present (Exh. D)
Sign up

Already have an account? Log in.

Email address

4 Continue with Apple

or

By signing up, | agree to Eventbrite’s terms

, and cookie px .  £) Continue as Doug >

By clicking "Get Started" or "Continue wi Privacy -

 

Facebook", | accept the Eventbrite Terms Of

Service, Community Guidelines and have read the

 

Privacy Policy.
13. Although the look and feel of Eventbrite’s Mobile Web Sign-Up page have changed
slightly over time since January 1, 2016, such page has always contained language in close proximity

to the call-to-action buttons advising that by creating an account, a user agrees to Eventbrite’s TOS.

 

-4-
DECLARATION OF COURTNEY DUHRING IN SUPPORT OF DEFENDANT EVENTBRITE, INC.’S MOTION TO
COMPEL ARBITRATION

CASE NO. 3:20-CV-03698-WHO
Doc ID: 51679b3af018b99a1 36580ch6ee63a0194597265

 
man

9 r

sin
’ cas

we

o oe JN DH vA FP WO NY

NY NO NO WN WN NHN NHN WN NO FF FF FP FF PF OP UPS! lhl SF lhc Eh e
ao SN BN OA Ff WY NYO | CF BO DH SAD HB HD FP WY NYO | CO

 

 

Case 3:20-cv-03698-WHO Document 18-1 Filed 08/31/20 Page 5 of 10

At all times, such disclosures have contained blue, typically underlined hyperlinks to the then-
effective version of Eventbrite’s TOS.

14. Attached hereto as Exhibits E and F, and excerpted below, are true and correct copies
of screenshots depicting versions of Eventbrite’s standalone Sign-Up page, accessible via
Smartphone App, between May 2019 and the date of this Declaration. These screenshots were
collected from the current version of Eventbrite’s publicly-available Platform or by mounting and
running the code for deprecated versions of Eventbrite’s Smartphone App in the Company’s current
operating environment. The appearance of these pages are substantially identical on the iOS and

Android versions of Eventbrite’s Smartphone App.
May 2019 (Exh. E) Present (Exh. F)

Email

Continue with email address

or

By continuing, | accept the Eventbrite
terms of service and community guidelines and
have read the privacy policy.

 

15. Although the look and feel of Eventbrite’s Smartphone App Sign-Up page have
changed slightly over time since January 1, 2016, such page has always contained language in close
proximity to the call-to-action buttons advising that by creating an account, a user agrees to
Eventbrite’s TOS. At all times, such disclosures have contained blue hyperlinks to the then-effective
version of Eventbrite’s TOS. This is true with respect to both the iOS and Android versions of
Eventbrite’s Smartphone App.

B. Order Submission Flow

16. Users may also create an Eventbrite account as part of the process of ordering
credentials to a particular event. Since at least January 1, 2016, in order to create an account in this
manner, users have to enter at least an email address and are required to click a button to submit their

order.

 

-5-
DECLARATION OF COURTNEY DUHRING IN SUPPORT OF DEFENDANT EVENTBRITE, INC.’S MOTION TO
COMPEL ARBITRATION
CASE NO. 3:20-CV-03698-WHO

Doc ID: 51679b3af018b99a1 36580ch6ee63a0194597265

 
o oe JN DH vA FP WO NY

NY NO NO NY NO FF FF FS FF PF PFO OU PS OU S| llU Sl
kh Wo NY KF OCF BO OH ITN DA FP WY NY KF OS

Hire
man
N
wr

cas
NS)
oN

sin
bo
~]

N
oo

 

 

Case 3:20-cv-03698-WHO Document 18-1 Filed 08/31/20 Page 6 of 10

17. For users who already have Eventbrite accounts, the order submission process is
substantially identical, except that such users do not need to provide their contact information (unless
necessary to sign into their pre-existing Eventbrite account). All other content on the page is the
same, and returning users are required to click a button to submit their order.

18. Since at least as early as January 1, 2016, Eventbrite’s order submission process has
contained language directly above the “Place Order,” “Pay Now,” “Register,” or similar call-to-action
button advising users that by clicking such button, the user “accept[s]” or “agree[s] to” Eventbrite’s
TOS. Throughout the entirety of this period, the phrase “Terms of Service” has appeared in blue,
typically underlined hyperlinks to the then-effective version of Eventbrite’s TOS.

19. | As shown below and in the attached Exhibits, the foregoing is true with respect to
Desktop Web, Mobile Web, and Smartphone App.

20. Attached hereto as Exhibits G and H, and excerpted below, are true and correct
copies of screenshots depicting versions of Eventbrite’s order submission page, accessible via
Desktop Web, between January 1, 2016 and the date of this Declaration. These screenshots were
collected either from the current version of Eventbrite’s publicly-available Platform or from
Eventbrite’s business records.

2016 (Exh. G Present (Exh.

| accept the t f I and have read the pri |
agree that Eventbrite may em 1 1 nn with the event
organizer

  

21. Although the look and feel of Eventbrite’s Desktop Web order submission page have
changed slightly over time since January 1, 2016, such page has always contained language in close
proximity to the call-to-action buttons advising that by placing an order, a user agrees to Eventbrite’s
TOS. At all times, such disclosures have contained blue, typically underlined hyperlinks to the then-
effective version of Eventbrite’s TOS.

22. Attached hereto as Exhibits I and J, and excerpted below, are true and correct copies
of screenshots depicting versions of Eventbrite’s order submission page, accessible via Mobile Web,

between January 1, 2016 and the date of this Declaration. These screenshots were collected either

 

-6-
DECLARATION OF COURTNEY DUHRING IN SUPPORT OF DEFENDANT EVENTBRITE, INC.’S MOTION TO
COMPEL ARBITRATION

CASE NO. 3:20-CV-03698-WHO
Doc ID: 51679b3af018b99a1 36580ch6ee63a0194597265

 
o oe JN DH vA FP WO NY

gor

man
NQ NO No No NO NO — — — — — — — — — —
a - we N — Oo \o o ~ nN WN os we N _ Oo

cas
NS)
oN

sin
bo
~]

N
oo

 

 

Case 3:20-cv-03698-WHO Document 18-1 Filed 08/31/20 Page 7 of 10

from the current version of Eventbrite’s publicly-available Platform or from Eventbrite’s business

records.
2016 (Exh. 1) Present (Exh. J)
| accept the terms o » and have read the privacy ay Rloking:: (aoe " ‘CB Ee Sens eee
policy. | agree that Eventbrite may share my information rel Fee re t Privacy Policy ree that nAtbrit
with the event organizer ; shater iformation
2 $24.48

23. Although the look and feel of Eventbrite’s Mobile Web order submission page have
changed slightly over time since January 1, 2016, such page has always contained language in close
proximity to the call-to-action buttons advising that by placing an order, a user agrees to Eventbrite’s
TOS. At all times, such disclosures have contained blue, typically underlined hyperlinks to the then-
effective version of Eventbrite’s TOS.

24. Attached hereto as Exhibits K and L, and excerpted below, are true and correct
copies of screenshots depicting versions of Eventbrite’s order submission page, accessible via
Smartphone App, between January 1, 2016 and the date of this Declaration. These screenshots were
collected either from the current version of Eventbrite’s publicly-available Platform or from
Eventbrite’s business records. The appearance of these pages are substantially identical on the iOS

and Android versions of Eventbrite’s Smartphone App.
2016 (Exh. K) Present (Exh. L)

By clicking "Place Order", | accept the

 
 

| accept the terms of service and have read the privacy
policy. | agree that Eve

with the event organizer

ntbrite may share my information

  
  

/o, $7.41

9°

25. Although the look and feel of Eventbrite’s Smartphone App order submission page
have changed slightly over time since January 1, 2016, such page has always contained language in

close proximity to the call-to-action buttons advising that by placing an order, a user agrees to

 

-7-
DECLARATION OF COURTNEY DUHRING IN SUPPORT OF DEFENDANT EVENTBRITE, INC.’S MOTION TO
COMPEL ARBITRATION

CASE NO. 3:20-CV-03698-WHO
Doc ID: 51679b3af018b99a1 36580ch6ee63a0194597265

 
o oe JN DH vA FP WO NY

gor

man
NQ NO No No NO NO — — — — — — — — — —
a - we N — Oo \o o ~ nN WN os we N _ Oo

cas
NS)
oN

sin
bo
~]

N
oo

 

 

Case 3:20-cv-03698-WHO Document 18-1 Filed 08/31/20 Page 8 of 10

Eventbrite’s TOS. At all times, such disclosures have contained blue, typically underlined hyperlinks
to the then-effective version of Eventbrite’s TOS. This is true with respect to both the iOS and
Android versions of Eventbrite’s Smartphone App.

Il. PLAINTIFF SHERRI SNOW

26. understand that Ms. Snow alleges in this litigation that on or about February 11,
2020, she ordered four tickets to Reggae Rise Up Musical Festival to take place in Las Vegas,
Nevada on April 18 and 19, 2020. I am further informed that Ms. Snow’s attorneys provided
Eventbrite’s attorneys with the email address Ms. Snow claims to have used in connection with that
order.

27.  Eventbrite’s business records state that a user with the email address I understand
Plaintiffs’ counsel provided registered an account on Eventbrite on January 14, 2018, via Eventbrite’s
Mobile Web. Eventbrite’s business records further state that Ms. Snow created that account during
the process of placing an order for tickets to a particular event entitled “MLK Day (Turn Up Party) —
FREE ALL NIGHT WITH RSVP.” Eventbrite’s business records show that Ms. Snow completed
that purchase on January 14, 2018.

28. Attached hereto as Exhibit M, and highlighted for the convenience of the Court, is a
true and correct copy of the content of an order confirmation email Eventbrite sent to Ms. Snow
shortly after Ms. Snow completed her order. That email stated that “[t]his order is subject to
Eventbrite Terms of Service, Privacy Policy, and Cookie Policy.” That email contained a hyperlink
to each of Eventbrite’s Terms of Service, Privacy Policy, and Cookie Policy.

29.  Eventbrite’s business records show that prior to February 11, 2020, Ms. Snow ordered

tickets to a total of 14 separate events, as set forth below:

 

 

 

 

 

 

 

 

 

Order Date Event Order Method
January 14,2018 | MLK Day (Turn Up Party) - FREE ALL NIGHT Mobile Web
WITH RSVP
February 24, 2018 | The Bay vs LA (The Battle for the West Coast) Mobile Web
February 27, 2018 | Kushstock Festival Mobile Web
February 27, 2018 | Grand Opening of the Doobie Sesh — Suga Free Live Mobile Web
— Cali Sesh Collab
April 2, 2018 Doobie Sesh 2 DTLA with MC Eiht, Mitchy Slick, Mobile Web
Volume 10, RJ & More!

 

 

-8-
DECLARATION OF COURTNEY DUHRING IN SUPPORT OF DEFENDANT EVENTBRITE, INC.’S MOTION TO
COMPEL ARBITRATION

CASE NO. 3:20-CV-03698-WHO
Doc ID: 51679b3af018b99a1 36580ch6ee63a0194597265

 
o oe JN DH vA FP WO NY

gor

man
NQ NO No No NO NO — — — — — — — — — —
a - we N — Oo \o o ~ nN WN os we N _ Oo

cas
NS)
oN

sin
bo
~]

N
oo

 

 

Case 3:20-cv-03698-WHO Document 18-1 Filed 08/31/20 Page 9 of 10

 

 

 

 

 

 

 

 

 

 

 

May 2, 2018 DoobieSesh 4 — Top Vendors | Headlining Talent | Mobile Web
Hosted by the Doobie Girls!
May 2, 2018 Sippin Sundaze Day Party Mobile Web
August 24,2018 | DOOBIE FEST 7 — Too Short, Daz Dillinger, Tha Mobile Web
Alkaholikz & MORE
August 24,2018 | Twista’s Celebrity Smoke OUT Mobile Web
October 30, 2018 | Wiz Khalifa Live — Drais Nightclub VIP Guest List Mobile Web
October 31,2018 | Fernet-Branca 2018 Pop-Up Bar Expo Mobile Web
February 26, 2019 | BlueFace Live in the HD! Sponsored by EPiC Credit Mobile Web
Repair
June 29, 2019 Wasted Trap House x Orange County Mobile Web
October 25, 2019 | “Trick or Drink” Hip Hop & Reggaeton Halloween Mobile Web
Party

 

 

30. Attached hereto as Exhibit N, and highlighted for the convenience of the Court, are
true and correct copies of the content of order confirmation emails Eventbrite sent to Ms. Snow
shortly after Ms. Snow completed each other set forth above. Each of those emails stated that “[t]his
order is subject to Eventbrite Terms of Service, Privacy Policy, and Cookie Policy.” Each of those
emails contained a hyperlink to each of Eventbrite’s Terms of Service, Privacy Policy, and Cookie
Policy.

31. Eventbrite’s business records show that on February 11, 2020, Ms. Snow ordered
tickets to an event titled “Reggae Rise Up Vegas Festival 2020.” Ms. Snow placed that order via
Desktop Web.

Il. PLAINTIFF ANTHONY PICENO

32. IT understand that Mr. Piceno alleges in this litigation that on or about January 14,
2020, he ordered tickets to a Barbara Mason concert and dinner to take place in Commerce,
California on March 23, 2020. I further understand that Mr. Piceno’s attorneys provided Eventbrite’s
attorneys with the email address Mr. Piceno claims to have used in connection with that order.

33.  Eventbrite’s business records do not show any purchase of tickets to that event by any
user named Anthony Piceno or associated with the email address I understand Plaintiffs’ counsel
provided to Eventbrite’s counsel.

34.  Eventbrite’s business records do show that a user named Anthony Piceno created an
Eventbrite account on April 16, 2020, using the email address I understand was provided by
Plaintiffs’ counsel. Eventbrite’s business records do not show any ticket order placed via that

account.

 

-9-
DECLARATION OF COURTNEY DUHRING IN SUPPORT OF DEFENDANT EVENTBRITE, INC.’S MOTION TO
COMPEL ARBITRATION

CASE NO. 3:20-CV-03698-WHO
Doc ID: 51679b3af018b99a1 36580ch6ee63a0194597265

 
o oe JN DH vA FP WO NY

gor

man
NQ NO No No NO NO — — — — — — — — — —
a - we N — Oo \o o ~ nN WN os we N _ Oo

cas
NS)
oN

sin
bo
~]

N
oo

 

 

Case 3:20-cv-03698-WHO Document 18-1 Filed 08/31/20 Page 10 of 10

HI. PLAINTIFF LINDA CONNER

35. IT understand that Ms. Conner alleges in this litigation that on or about December 19,
2019, she ordered tickets to a Tanya Tucker concert to take place in Sacramento, California on June
5, 2020. I further understand that Ms. Conner’s attorneys provided Eventbrite’s attorneys with the
email address Ms. Conner claims to have used in connection with that order.

36.  Eventbrite’s business records show that a user with the email address I understand was
provided by Plaintiffs’ counsel created an Eventbrite account on August 13, 2019, via Eventbrite’s
Smartphone App.

37. Eventbrite’s business records show that on December 19, 2019, Ms. Conner ordered
tickets to an event titled “Tanya Tucker — Bring My Flowers Now Tour” via Mobile Web.

Eventbrite’s records do not reflect any prior ticket order by Ms. Conner.

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge following a reasonable and diligent investigation. Executed in San Francisco, California.

Dated: August 31, 2020

Courtney Duhring

 

-10-
DECLARATION OF COURTNEY DUHRING IN SUPPORT OF DEFENDANT EVENTBRITE, INC.’S MOTION TO
COMPEL ARBITRATION

CASE NO. 3:20-CV-03698-WHO
Doc ID: 51679b3af018b99a1 36580ch6ee63a0194597265

 
